DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumov (US Pub No. 2020/0010051 A1).
As per claim 1, Dumov discloses an autonomous traveling cart including a person, an object, or both as a transport target, comprising:
a deck on which the transport target is placed (paragraph [0049], lines 3-5: passenger is seated in a vehicle seat), wherein at least a part of a periphery of the deck is opened (paragraph [0056], line 10: opening vehicle door);
a sensing device configured to detect a disappearance of the transport target from the deck (paragraph [0049], lines 11-14: passenger not seated in seat); and
a controller configured to stop traveling control for transporting the transport target in response to detection of the disappearance of the transport target (paragraph [0049], lines 11-14).
As per claim 2, Dumov discloses the autonomous traveling cart according to claim 1,
wherein the sensing device includes a load sensor configured to measure a load on the deck, and detect the disappearance of the transport target based on a change in load or a change in load per unit time (paragraph [0049], lines 11-14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumov in view of Nangeroni et al. (Nangeroni; US Pub No. 2019/0383627 A1).
As per claim 3, Dumov teaches the autonomous traveling cart according to claim 1,
wherein the sensing device includes a camera configured to monitor the deck (paragraph [0041]).
Dumov does not expressly teach and detect the disappearance of the transport target based on a monitoring image of the transport target obtained by the camera.
Nangeroni teaches and detect the disappearance of the transport target based on a monitoring image of the transport target obtained by the camera (paragraph [0122], lines 17-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the imaging device as taught by Nangeroni, since Nangeroni states in paragraph [0122] that such a modification would result in visual monitoring a user in order to accurately determine a user’s position while riding in/on a vehicle with respect to a vehicle platform.
As per claim 4, Dumov teaches the autonomous traveling cart according to claim 1,
wherein the sensing device includes a load sensor configured to measure a load on the deck (paragraph [0049], lines 11-14) and a camera configured to monitor the deck (paragraph [0041]), and detect the disappearance of the transport target based on a change in load or a change in load per unit time (paragraph [0049], lines 11-14).
	Dumov does not expressly teach and detect the disappearance of the transport target based on a change in load or a change in load per unit time and a monitoring image of the transport target obtained by the camera.
	Nangeroni teaches and detect the disappearance of the transport target based on a change in load or a change in load per unit time and a monitoring image of the transport target obtained by the camera (paragraph [0122], lines 13-14: determining user parameters; paragraph [0122], lines 17-22: user location based on image analysis and contact/load sensors).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the imaging device and load/contact sensors as taught by Nangeroni, since Nangeroni states in paragraph [0122] that such a modification would result in visual monitoring a user in combination with contact/load sensors in order to accurately determine a user’s position while riding in/on a vehicle with respect to a vehicle platform.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumov in view of Slusar (US Patent No. 9,390,451 B1).
As per claim 5, Dumov teaches the autonomous traveling cart according to claim 1, further comprising
… in response to the detection of the disappearance of the transport target (paragraph [0049], lines 11-14).
	Dumov does not expressly teach an alerting device configured to alert another vehicle located in a vicinity of a route on which the autonomous traveling cart has traveled, in response to the detection.
	Slusar teaches an alerting device configured to alert another vehicle located in a vicinity of a route on which the autonomous traveling cart has traveled, in response to the detection (col. 3, lines 57-62).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the V2V communication as taught by Slusar, since Slusar states in column 1, lines 36-38 that such modification would result in notifying nearby drivers of potentially unsafe conditions.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cohn et al. (US Pub No. 2021/0177163 A1): similar inventive concept
High et al. (US Pub No. 2016/0259341 A1): similar inventive concept


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684